Exhibit 10.17

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into as of this
12th day of March, 2007, by and among Robcor Properties, Inc., a publicly traded
Florida corporation (the “Company”) and the Persons (as defined below) listed on
Exhibit A and Exhibit B hereto (the “Existing Stockholders”).

RECITALS

WHEREAS, the Company has negotiated an Agreement and Plan of Merger by and among
Redpoint Bio Corporation, a Delaware corporation (“Redpoint”), on the one hand,
and the Company, Robcor Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of the Company (“Merger Sub”), Robcor, LLC, a Kentucky
limited liability company and wholly-owned subsidiary of the Company and Halter
Financial Investments, L.P., a Texas limited partnership, and Michael Heitz, as
stockholders of the Company, on the other hand (the “Merger Agreement”), whereby
Merger Sub is to be merged with and into Redpoint in accordance with the terms
of the Merger Agreement and the Delaware General Corporation Law (“DGCL”), with
Redpoint continuing as the surviving corporation and a wholly-owned subsidiary
of the Company (the “Merger”), and the outstanding shares of capital stock,
convertible notes and certain warrants to purchase capital stock of Redpoint
shall be converted into shares of the Company’s Common Stock in accordance with
the DGCL on the terms and conditions as set forth in the Merger Agreement;

WHEREAS, as a condition to the consummation of the Merger, Redpoint is
conducting an offering (the “Offering”), in which National Securities
Corporation and Brean Murray, Carret & Co. are acting as exclusive co-placement
agents (the “Placement Agents”), exempt from the registration requirements of
the Securities Act (as defined below), pursuant to Regulation D promulgated
thereunder, of a minimum offering amount of 8,888,889 units (“Units”) and a
maximum offering amount of 12,444,444 Units, each Unit consisting of one share
of common stock of the Company (“Unit Share”), and a three-year warrant (“Unit
Warrant”) to buy 25% of the number of shares of common stock of the Company
purchased with a cash exercise price of $3.75 per share, with a 30-day option
granted to Placement Agents to sell up to an additional 2,222,222 Units at the
same price per Unit, upon the terms and subject to the conditions described in
the Confidential Private Placement Memorandum of Redpoint, as supplemented by
Supplement No. 1 dated February 21, 2007, which Units, pursuant to the terms of
the Merger Agreement, the Company shall agree to issue in the event of
consummation of the Merger;

WHEREAS, the Existing Stockholders hold securities of Redpoint with certain
registration rights with respect to their shares of capital stock of Redpoint in
accordance with that certain Investor Rights Agreement dated as of November 10,
2003, by and among Redpoint and the Existing Stockholders (the “IRA”);

WHEREAS, pursuant to the terms of the Merger, the shares of capital stock and
certain other securities of Redpoint held by the Existing Stockholders will be
canceled and converted into shares of Common Stock of the Company;


--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Merger, the parties desire that the IRA be
terminated in its entirety;

WHEREAS, in order to induce the Existing Stockholders to approve the Merger and
to terminate the IRA, the Company desires to grant the Existing Stockholders
certain registration rights with respect to the shares of Common Stock of the
Company that such Existing Stockholders shall receive upon cancellation and
conversion of their securities of Redpoint pursuant to the Merger Agreement
(such shares of the Company issued to the Existing Stockholders pursuant to the
Merger Agreement, the “Merger Shares”);

WHEREAS, it is currently contemplated that at some time after consummation of
the Merger, the Company will merge with and into its then wholly-owned
subsidiary, Redpoint, and that at such time the Existing Stockholders shall
receive shares of common stock of Redpoint in exchange for any shares of Common
Stock of the Company then held by them (the “Reorganization Merger”); and

WHEREAS, the Company and the Existing Stockholders intend that the registration
rights provided to the Existing Stockholders pursuant to this Agreement shall
survive such Reorganization Merger and shall thereafter apply to the shares of
common stock of Redpoint received by the Existing Stockholders pursuant to the
Reorganization Merger;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, covenants and conditions contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE 1
GENERAL

1.1           Certain Definitions.  As used in this Agreement the following
terms shall have the following meanings:

“Affiliate” has the meaning ascribed to it under Rule 12b-2 promulgated under
the Exchange Act.

“Common Stock” means the Company’s authorized common stock with no par value.

“Demand Holders” means any Existing Stockholder listed on Exhibit A hereto
owning of record Registrable Securities, or any transferee or assignee thereof
owning of record Registrable Securities with respect to which the transferor’s
rights under Article 2 of this Agreement are assigned in accordance with Section
2.8 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor Federal statute in effect, and the rules and regulations of the SEC
promulgated thereunder, all as the same may from time to time be in effect.

 

2


--------------------------------------------------------------------------------


 

“Form S-3” means such form promulgated under the Securities Act as in effect on
the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Holder” means any Demand Holder or any Non-Demand Holder.

“Non-Demand Holders” means any Existing Stockholder listed on Exhibit B hereto
owning of record Registrable Securities, or any transferee or assignee thereof
owning of record Registrable Securities with respect to which the transferor’s
rights under Article 2 of this Agreement are assigned in accordance with Section
2.8 hereof.

“Offering Shares” means (i) the Unit Shares issued pursuant to the Offering, and
(ii) the shares of Common Stock underlying the Unit Warrants issued pursuant to
the Offering.

“Other Shares” means at any time those shares of Common Stock which do not
constitute Primary Shares, Offering Shares or Registrable Securities.

“Person” shall be construed in the broadest sense and means and includes a
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity and any federal, state,
municipal, foreign or other government, governmental department, commission,
board, bureau, agency or instrumentality, or any private or public court or
tribunal.

“Primary Shares” means, at any time, the authorized but unissued shares of
Common Stock or Common Stock held by the Company in its treasury.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

“Registrable Securities” means (i) the Merger Shares, (ii) any other shares of
Common Stock of the Company held by the Existing Stockholders or any transferee
or assignee thereof, (iii) any securities issued in exchange for or upon
conversion of such Registrable Securities as a result of the Reorganization
Merger or any other reorganization, recapitalization, or reclassification
(including by consolidation or merger), and (iv) any securities issued as (or
issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of (including as a result of any stock
combination or reverse stock split), any of the foregoing securities referenced
in clauses (i), (ii) and (iii).  Notwithstanding the foregoing, Registrable
Securities shall not include any securities sold by a Person to the public
pursuant to a registration statement which has been declared effective, or Rule
144 or sold in a private transaction in which the transferor’s rights under
Article 2 of this Agreement are not assigned, in each case where the restrictive
legends and transfer registrations with respect to the Common Stock are removed
and

 

3


--------------------------------------------------------------------------------


 

the Common Stock in the hands of the purchaser is freely transferable without
any restriction or registration under the Securities Act in any public or
private transaction.

“Registrable Securities then outstanding” means the number of shares determined
by calculating the total number of shares of Common Stock that are Registrable
Securities and either (a) are then issued and outstanding or (b) are issuable
pursuant to then exercisable or convertible securities.

“Registration Expenses” mean all expenses incurred by the Company in complying
with Sections 2.1, 2.2 and 2.3 hereof, including, without limitation, all
registration and filing fees (including all expenses incident to listing the
Registrable Securities on a national securities exchange), printing expenses,
fees and disbursements of counsel for the Company, reasonable fees and
disbursements of the Stockholders’ Counsel (as defined in Section 2.5(i)) (which
shall not exceed $35,000), blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company which shall be paid in any
event by the Company).

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
Prospectus, amendments, supplements and post-effective amendments to such
registration statement, and all exhibits and all material incorporated by
reference in such registration statement, except (i) a registration statement on
Form S-4 or S-8 or any successor form to such forms, (ii) a registration of
securities solely relating to an offering and sale to employees, managers or
consultants of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or (iii) a registration of non-convertible debt
securities.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“SEC” or “Commission” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended or any successor
Federal statute and the rules and regulations of the Commission promulgated
thereunder, all as the same may be in effect from time to time.

“Selling Expenses” mean all underwriting discounts and selling commissions
applicable to the sale.

ARTICLE 2
REGISTRATION

2.1           Demand Registration.

(a)           Subject to the conditions of this Section 2.1, if the Company
receives a request from the Demand Holders holding at least twenty five percent
(25%) of the Registrable Securities then outstanding held by all Demand Holders
(the “Initiating Holders”) that the Company register Registrable Securities with
an aggregate offering price of at least $5,000,000, then the Company shall,
within fifteen (15) days after the receipt thereof, give written notice of

 

4


--------------------------------------------------------------------------------


 

such request to all other Demand Holders (the “Non-Initiating Holders”).  A
Non-Initiating Holder must notify the Company within thirty (30) days of receipt
of such written notice if such Non-Initiating Holder so desires to have its
Registrable Securities registered.  The Company will use its best efforts to
effect, as soon as practicable, the registration of all Registrable Securities
that the Demand Holders request to be registered.

(b)           If the Initiating Holders intend to distribute the Registrable
Securities by means of an underwriting, they shall so advise the Company as a
part of their demand pursuant to this Section 2.1 and the Company shall include
such information in the notice referred to in Section 2.1(a).  In such event,
the right of any Demand Holder to include its Registrable Securities in such
registration shall be conditioned upon participation in such underwriting.  The
underwriter or underwriters for such offering shall be a nationally recognized
underwriter or underwriters selected by the Demand Holders owning a majority of
the Registrable Securities requested to be included in such offering and
reasonably acceptable to the Company and such underwriter or underwriters shall
enter into a reasonable and customary underwriting agreement with the Company. 
Notwithstanding any other provision of this Section 2.1, if the underwriter
advises the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise all participating Demand Holders, and the number of
shares that may be included in the underwriting and registration shall be
allocated pro rata among the participating Demand Holders in accordance with the
number of Registrable Securities held by such Demand Holders; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting and registration shall not be reduced unless and until all other
securities to be sold by the Company and any Persons that are not Demand Holders
are first entirely excluded from the underwriting and registration.

(c)           The Company shall not be required to effect a registration
pursuant to this Section 2.1:

(i)            prior to the registration under the Securities Act pursuant to an
effective registration statement of the Offering Shares;

(ii)           after the Company has effected two registrations pursuant to this
Section 2.1, and such registrations have been declared or ordered effective and
maintained effective for (A) one hundred twenty (120) days beyond the effective
date or (B) until all shares so registered have been sold, whichever period is
longer (provided, however, that such two registrations shall not include any
registration pursuant to this Section 2.1 in which the number of Registrable
Securities registered is reduced by more than twenty percent (20%) of the number
of Registrable Securities that the Demand Holders requested to be registered);

(iii)          during the period starting with the date of filing of, and ending
on the date six months following the effective date of, a registration statement
pertaining to any underwritten public offering made pursuant to this Section 2.1
or in which the Demand Holders were given the opportunity to participate
pursuant to Section 2.2 for not less than thirty percent (30%) of the amount of
the offering; provided that each registration statement was declared or ordered
effective and maintained effective for (A) one hundred twenty (120) days beyond
the effective date or (B) until all shares so registered have been sold,
whichever period is longer;

 

5


--------------------------------------------------------------------------------


 

(iv)          if within ten (10) days of receipt of a written request from the
Initiating Holders pursuant to Section 2.1(a) the Company shall furnish to the
Initiating Holders a certificate signed by the Chief Executive Officer or the
Chief Financial Officer of the Company stating that in the good faith judgment
of the Board of Directors, it would be seriously detrimental to the Company and
its stockholders for such registration statement to be effected at such time,
the Company shall have the right to defer such filing for a period of not more
than sixty (60) days after receipt of the request of the Initiating Holders;
provided, that, such right to delay a request shall be exercised by the Company
not more than twice in any twelve (12) month period; provided, further, that the
Company shall not disclose any information that could be deemed material
non-public information of the Company to any of the Initiating Holders during
such delayed period; and

(v)           if the Initiating Holders propose to dispose of shares of
Registrable Securities that may be immediately registered on Form S-3 pursuant
to a request made pursuant to Section 2.3 below.

(d)           A requested registration under this Section 2.1 may be rescinded
prior to such registration being declared effective by the Commission by written
notice to the Company from the Initiating Holders; provided, however, that such
rescinded registration shall not count as a registration initiated pursuant to
this Section 2.1 if the Company shall have been reimbursed (pro rata by the
Initiating Holders or in such other proportion as they may agree) for all
out-of-pocket expenses incurred by the Company in connection with such rescinded
registration; provided further, however, that such Initiating Holders shall not
be required to reimburse the Company if such rescission shall have been caused
by, or made in response to, the material adverse effect of an event on the
business, prospects, properties, condition (financial or otherwise) or
operations of the Company.

2.2           Piggyback Registrations.  If the Company at any time proposes for
any reason to register Primary Shares or Other Shares under the Securities Act
(other than a registration on Form S-4 or Form S-8 promulgated under the
Securities Act or any successor forms thereto), the Company shall notify all
Holders at least thirty (30) days prior to the filing of any registration
statement and will afford each Holder an opportunity to include in such
registration statement all or part of the Registrable Securities held by such
Holder on the same terms and conditions as the other shares participating in the
underwriting.  Each Holder desiring to include Registrable Securities in any
such registration statement shall notify the Company within twenty (20) days
after delivery of the notice from the Company.  Such notice shall state the
intended method of disposition of the Registrable Securities by such Holder.  If
a Holder decides not to include all of its Registrable Securities in any
registration statement filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company, all upon the terms and conditions set forth herein.

(a)           Underwriting.  If the registration statement under which the
Company gives notice under this Section 2.2 is for an underwritten offering, the
Company shall so advise the Holders.  In such event, the right of any Holder to
be included in a registration pursuant to this Section 2.2 shall be conditioned
upon the Holder’s participation in the underwriting.  Notwithstanding any other
provision of the Agreement, if the underwriter determines in good

 

6


--------------------------------------------------------------------------------


 

faith that marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated as follows, first, the Primary Shares being registered by the
Company, second, the Registrable Securities held by the Demand Holders (the
“Non-Excluded Registrable Securities”) requested to be included in such
registration by such Demand Holders pro rata, based on the total number of
Non-Excluded Registrable Securities held by such Demand Holders, third, shares
held by the Non-Demand Holders, to the extent such shares are Registrable
Securities, requested to be included in such registration by such Non-Demand
Holders, pro rata, based on the total number of shares of Common Stock held by
such Non-Demand Holders, to the extent such shares are Registrable Securities,
and fourth, the Other Shares requested to be registered by any other stockholder
of the Company on a pro rata basis based on the total number of shares held by
such Persons.  No such reduction shall reduce the amount of securities of the
selling Holders included in the registration below thirty percent (30%) of the
total amount of securities included in such registration.

(b)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The Registration Expenses
of such withdrawn registration shall be borne by the Company in accordance with
Section 2.4 hereof.

(c)           Inclusion of other Stockholders.  No stockholder of the Company
who is not a Holder shall be granted piggyback registration rights that would
reduce the number of shares that could be included under this Section 2.2 by the
Holders without the consent of Holders owning at least two-thirds (2/3) of the
Registrable Securities then outstanding.

2.3           Form S-3 Registration.

(a)           If the Company shall receive from any Demand Holder or Demand
Holders a request that the Company effect a registration on Form S-3 or any
similar short-form registration statement with respect to all or a part of the
Registrable Securities held by the Demand Holders, the Company shall:

(i)            promptly give notice of the proposed registration, and any
related qualification or compliance, to all other Demand Holders and shall offer
to include in such proposed registration any Registrable Securities requested to
be included in such proposed registration by such other Demand Holders who
respond in writing to the Company’s notice within thirty (30) days after
delivery of such notice (which response shall specify the number of Registrable
Securities proposed to be included in such registration); and

(ii)           promptly effect such registration and all such qualifications and
compliances as would permit or facilitate the sale and distribution of the
Registrable Securities specified in such request, together with the Registrable
Securities of any other Demand Holder or Demand Holders joining in such request
by notice to the Company given within thirty (30) days after receipt of such
notice from the Company.

7


--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to effect any registration, qualification or
compliance pursuant to this Section 2.3:

 

(i)            if Form S-3 is not available for such offering by the Demand
Holders;

 

(ii)           if the Demand Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at an aggregate
price to the public of less than $1,000,000; or

 

(iii)          if the Company has, within the twelve (12) month period preceding
the date of such request, already effected two (2) registrations on Form S-3 for
the Demand Holders pursuant to this Section 2.3.

 

(c)           Registrations effected pursuant to this Section 2.3 shall not be
counted as demands for registration or registrations effected pursuant to
Section 2.1.  If the initiating Holders intend to distribute Registrable
Securities pursuant to an underwriting, they shall so advise the Company in the
demand pursuant to Section 2.1(a).

 

(d)           The Company will use commercially reasonable efforts to meet the
qualification standards for the registration of securities on Form S-3.

 

2.4           Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration under
Section 2.1, Section 2.2 or Section 2.3 herein shall be borne by the Company. 
All Selling Expenses incurred in connection with any registrations hereunder
shall be borne by the Persons selling the securities in proportion to the number
of securities sold by such seller or sellers.

 

2.5           Obligations of the Company.  Whenever required to register any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 

(a)           Use reasonable best efforts to prepare and file with the SEC a
registration statement with respect to such Registrable Securities and to cause
such registration statement to become effective, and, upon the request of the
selling Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for up to one hundred and
twenty (120) days for a registration pursuant to Section 2.1 and for up to two
hundred and seventy (270) days for a registration pursuant to Section 2.3 or, if
earlier, until the Holder or Holders have completed the distribution related
thereto;

 

(b)           Use its reasonable best efforts to prepare and file with the SEC
such amendments and supplements to such registration statement and the
prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement for the
applicable period set forth in paragraph (a) above and to cause such amendments
and supplements to become and remain effective;

 

8


--------------------------------------------------------------------------------


 

(c)           Furnish to the Holders of the Registrable Securities being sold
and each underwriter such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities;

(d)           Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders of
the Registrable Securities being sold and register such securities with or
obtain the approval of such other governmental authorities as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions where it would not
otherwise be required so to do but for this subparagraph;

(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering;

(f)            Notify on a timely basis each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and promptly file such amendments and supplements as may be
necessary so that, as thereafter delivered to such Holders, such prospectus
shall not include an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and use its best efforts to cause each such amendment and supplement
to become and remain effective;

(g)           Use its best efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters;

(h)           Make available for inspection by the Holders of the Registrable
Securities being sold, any underwriter participating in any disposition pursuant
to such registration statement and any attorney, accountant or other agent
retained by any such Holder or underwriter (collectively, the “Inspectors”), all
pertinent financial, business and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information (together with the

 

9


--------------------------------------------------------------------------------


 

Records, the “Information”) reasonably requested by any such Inspector in
connection with such Registration Statement (and any of the Information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be disclosed by the
Inspectors unless (A) the disclosure of such Information is necessary to avoid
or correct a misstatement or omission in the registration statement, (B) the
release of such Information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, (C) such Information has been made
generally available to the public, and (D) the seller of Registrable Securities
agrees that it will, upon learning that disclosure of such Information is sought
in a court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Information deemed confidential);

(i)            At least five business days before filing any registration
statement that registers such Registrable Securities, a prospectus relating
thereto and any amendments or supplements relating to such registration
statement or prospectus, furnish to a single counsel (the “Stockholders’
Counsel”) designated by the holders of a majority of the Registrable Securities
being sold, copies of all such documents proposed to be filed, which shall be
subject to reasonable approval of the Stockholders’ Counsel (it being understood
that such five-business-day period need not apply to successive drafts of the
same document proposed to be filed so long as such successive drafts are
supplied to such counsel in advance of the proposed filing by a period of time
that is customary and reasonable under the circumstances);

(j)            Notify the Stockholders’ Counsel promptly in writing (i) of any
comments by the Commission with respect to such registration statement or
prospectus or any amendment or supplement thereto, or any request by the
Commission for the amending or supplementing thereof or for additional
information with respect thereto, (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of such registration statement or
prospectus or any amendment or supplement thereto or the initiation of any
proceedings for that purpose and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes;

(k)           Appoint a transfer agent and registrar (which may be the same
entity and which may be the Company) no later than the first registration of any
such Registrable Securities;

(l)            Cause such Registrable Securities to be listed on any national
securities exchange on which similar securities of the Company are listed or, if
similar securities of the Company are not listed on a national securities
exchange, use its best efforts to qualify such Registrable Securities for
inclusion on the automated quotation system of the National Association of
Securities Dealers, Inc., NASDAQ Global Market, or such other national
securities exchange; and

(m)          Otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its stockholders,
as soon as reasonably practicable, earnings statements which need not be audited
covering a period of twelve (12)

 

10


--------------------------------------------------------------------------------


 

months beginning within three months after the effective date of the
registration statement, which earnings statements shall satisfy the provisions
of Section 11(a) of the Securities Act.

2.6               Furnishing Information.  It shall be a condition precedent to
the obligations of the Company to take any action pursuant to Sections 2.1, 2.2
or 2.3 that the selling Holders shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be reasonably required to
effect the registration of their Registrable Securities.

2.7               Indemnification.  In the event any Registrable Securities are
included in a registration statement under Sections 2.1, 2.2 or 2.3:

(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder and the partners, officers, directors, stockholders,
employees and agents of each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each Person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”) by the Company: (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, or any document incident to the registration
or qualification of any Registrable Securities, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement; and the Company will pay as incurred to
each such Holder, partner, officer, director, stockholder, employee, agent,
underwriter or controlling Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 2.7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, employee, agent,
director, stockholder, underwriter or controlling Person of such Holder.

(b)           To the extent permitted by law, each Holder will (severally and
not jointly), if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless the Company, each of its directors,
officers, employees, agents and each Person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter and any other Holder
selling securities under such registration statement or any of such other
Holder’s partners,

 

11


--------------------------------------------------------------------------------


 

directors, officers or stockholders or any Person who controls such Holder,
against any losses, claims, damages or liabilities to which the Company or any
such Person may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of and to the extent that
they are based upon any untrue statement or alleged untrue statement of material
fact contained in written information furnished by such Holder under an
instrument duly executed by such Holder and stated to be specifically for use in
connection with such registration, or the omission or alleged omission to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (a “Holder Violation”); and each such Holder
will pay as incurred any legal or other expenses reasonably incurred by the
Company or any such Person in connection with investigating or defending any
such loss, claim, damage, liability or action if it is judicially determined
that there was such a Holder Violation; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 2.7(b) exceed the net proceeds from the offering
received by such Holder.

(c)           Promptly after receipt by an indemnified party under this Section
2.7 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.7, deliver to the
indemnifying party a written notice of the commencement thereof and generally
summarize such action and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be responsible for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2.7, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.7.  Notwithstanding the
foregoing, if any indemnified party shall have reasonably concluded that there
may be one or more legal or equitable defenses available to such indemnified
party which are in addition to or conflict with those available to the
indemnifying party, or that such claim or litigation involves or could have an
effect upon matters beyond the scope of the indemnity provided in this Section
2.7, the indemnifying party shall not have the right to assume the defense of
such action on behalf of such indemnified party and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any one lead
counsel (plus appropriate special and local counsel) retained by the indemnified
party which are reasonably related to the matters covered by the indemnity
agreement provided in this Section 2.7.

(d)           If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying

 

12


--------------------------------------------------------------------------------


 

such indemnified party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the Violation
or Holder Violation, as the case may be, that resulted in such loss, claim,
damage or liability, as well as any other relevant equitable considerations. 
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall the maximum liability in respect of any
contribution by a Holder pursuant to this Section 2.7(d) exceed the net proceeds
from the offering received by such Holder.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(e)           The obligations of the Company and Holders under this Section 2.7
shall survive the transfer of any Registrable Securities or the completion of
any offering of Registrable Securities in a registration statement and the
termination of this Agreement.  No indemnifying party, in the defense of any
such claim or litigation, shall, except with the consent of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.

2.8               Assignment of Registration Rights.  The right to cause the
Company to register Registrable Securities pursuant to this Article 2 may be
assigned by a Holder to a transferee or assignee of Registrable Securities which
(a) is a subsidiary, parent, general partner, limited partner, retired partner,
member, retired member or Affiliate of a Holder, (b) is a Holder’s spouse or
lineal descendant or is a trust for the benefit of an individual Holder or his
or her spouse or lineal descendant or (c) acquires at least fifty thousand
(50,000) shares of the Registrable Securities (subject to appropriate adjustment
for stock splits, stock dividends, combinations and similar events), provided,
that (i) the transferor shall, within twenty (20) days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the securities with respect to which such registration rights
are being assigned and (ii) such transferee shall agree to be subject to all
restrictions set forth in this Agreement as evidenced by such transferee’s
execution and delivery of an appropriate counterpart signature page or joinder
hereto.

2.9               Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:

(a)           Make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
the first registration filed by the Company for an offering of its securities to
the general public;

 

13


--------------------------------------------------------------------------------


 

(b)           File with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and

(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act, and of the Exchange Act (at any time after it has become subject to such
reporting requirements); a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.

2.10             Termination of Registration Rights.  No Holder shall be
entitled to exercise any right provided for in this Article 2 after such time as
all such Holder’s Registrable Securities may actually be sold in a single sale
without being subject to any volume limitations pursuant to Rule 144.

ARTICLE 3
MISCELLANEOUS

3.1               Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Delaware, without applying conflicts of
law principles.

3.2               Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective permitted
successors, assigns, heirs, executors and administrators, including any
successor or assignee of the Company by operation of law or otherwise.  In the
event of consummation of the Reorganization Merger or any other reorganization,
recapitalization, or reclassification (including by consolidation or merger)
transaction in which the shares of Common Stock held by the Holders are
exchanged are converted for securities of another entity, the Company shall
ensure that this Agreement shall apply with respect to such securities as if
they were shares of Common Stock hereunder and that the terms of this Agreement
shall be binding upon the issuer thereof as if the Company hereunder.  This
Agreement is not intended to create any third party beneficiaries.

3.3               Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto embodies the entire agreement and understanding
between the parties hereto with respect to the understanding and agreement
between the parties with regard to the subjects hereof and supersedes all prior
agreements and understandings relating to such subject matter.

3.4               Severability.  It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, in case any provision of the
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, illegal, or unenforceable, such provision, as to such jurisdiction,
shall be ineffective, without affecting the validity, legality, and
enforceability of the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

3.5               Amendment and Waiver.  Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either

 

14


--------------------------------------------------------------------------------


 

retroactively or prospectively), only with the written consent of the Company
and the Holders of two-thirds (2/3) of the Registrable Securities then
outstanding; provided, however, that any such amendment, modification, or waiver
that would adversely affect the rights hereunder of a Demand Holder, in its
capacity as a Demand Holder, without similarly affecting the rights hereunder of
all Demand Holders of such class, in their capacities as Demand Holders of such
class, shall not be effective as to such Demand Holder without its prior written
consent.  Any amendment or waiver effected in accordance with this Section 3.5
shall be binding upon each Holder and the Company; and provided, further,
however, that any party may waive its rights hereunder with respect to itself
without requiring the consent of any other party.

3.6               Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power, or remedy accruing to any Holder, upon any breach,
default or noncompliance of the Company under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any Holder’s part of any breach, default or noncompliance under the Agreement or
any waiver on such Holder’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to Holders, shall be cumulative and not
alternative.

3.7               Notices.  All notices and consents required or permitted
hereunder must be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then
the next business day, (c) three business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the party to be notified at the respective
address of the Company set forth on the signature pages hereof(1), of the
Holders set forth on Exhibit A and Exhibit B or at such other address as such
party may designate in writing to the other parties hereto.

3.8               Headings.  The headings of the sections, subsections, and
paragraphs of this Agreement have been added for convenience only and shall not
be deemed to be a part of this Agreement.

3.9               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

(1)    Note: Company address needs to be inserted on signatures pages per this
provision.

15


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

COMPANY:

 

 

 

ROBCOR PROPERTIES, INC.

 

 

 

By:

/s/ Timothy P. Halter

 

 

 

Name:

 

Timothy P. Halter

 

 

 

Title:

 

President

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

APERTURE CAPITAL, LP

 

 

 

 

 

 

 

 

By:

/s/ Matthew S. Tierney

 

 

 

Name:

 

Matthew S. Tierney

 

 

 

Title:

 

Member of AVP, the GP of AC, LP

 

 

 

 

 

CARGILL, INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DANISCO VENTURE A/S

 

 

 

 

 

 

 

 

By:

/s/ James Sayre

 

 

 

Name:

 

James Sayre

 

 

 

Title:

 

President, Cargill Ventures

 

 

 

 

 

 

/s/ Raymond Salemme

 

 

Raymond Salemme

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------


 

 

DUKE UNIVERSITY SPECIAL VENTURE FUND

 

 

 

 

 

 

 

 

 

/s/ Neal F. Triplett

 

 

 

 

 

By:

/s/ David R. Shumate

 

President

 

 

 

 

 

 

Name:

 

David R. Shumate

 

Duke Management Co.

 

 

 

 

 

 

Title:

 

Executive Vice President

 

Authorized Agent

 

 

 

 

 

 

 

 

Duke Management Company

 

 

 

 

 

 

 

 

 

 

E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Blaustein

 

 

 

 

Name:

 

Michael A. Blaustein

 

 

 

 

Title:

 

Business Director

 

 

 

 

 

 

 

 

 

 

 

NJTC VENTURE FUND SBIC, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Chepitz

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

PRAKO INVESTMENTS & CO.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RK VENTURES GROUP, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ira Weiss

 

 

 

 

Name:

 

Ira Weiss

 

 

 

 

Title:

 

Managing Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

S.R. ONE, LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Kent Gossett

 

 

 

 

Name:

 

Kent Gossett

 

 

 

 

Title:

 

General Partner

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 


--------------------------------------------------------------------------------


 

/s/ Stephen J.P. Baumgartner

 

 

Stephen J.P. Baumgartner

 

 

 

 

 

 

 

 

 

 

 

Neil S. Hillsberg

 

 

 

 

 

 

 

 

/s/ Meryl Hillsberg

 

 

Meryl Hillsberg

 

 

 

 

 

 

 

 

/s/ Richard Luftkin

 

 

Richard Luftkin

 

 

 

 

 

 

 

 

/s/ Graeme Luftkin

 

 

Graeme Luftkin

 

 

 

 

 

 

 

 

/s/ Alan Luftkin

 

 

Alan Luftkin

 

 

 

 

 

 

 

 

/s/ Ralph Luftkin

 

 

Ralph Luftkin

 

 

 

 

 

 

 

 

/s/ Robert Margolskee

 

 

Robert Margolskee

 

 

 

 

 

 

 

 

/s/ D. Scott Linthicum

 

 

D. Scott Linthicum

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 


--------------------------------------------------------------------------------


 

GIVAUDAN FLAVORS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Justin M. Margolskee, custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nanda Beatini

 

 

 

 

 

 

 

 

 

 

 

/s/ Lenore Snyder

 

 

Lenore Snyder

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard McGregor

 

 

Richard McGregor

 

 

 

 

 

 

 

 

 

 

 

/s/ Stephen Gravina

 

 

Stephen Gravina

 

 

 

 

 

 

 

 

 

 

 

/s/ Shawn M. Marcell

 

 

Shawn M. Marcell

 

 

 

 

 

 

 

 

 

 

 

/s/ Harvey D. Homan

 

 

Harvey D. Homan

 

 

 

 

 

 

 

 

 

 

 

MOUNT SINAI SCHOOL OF MEDICINE

 

 

 

 

 

 

 

By:

/s/ Dennis S. Charney

 

 

 

Name:

 

Dennis S. Charney

 

 

 

Title:

 

Dean, Mount Sinai School

 

 

 

 

 

of Medicine

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

/s/ John Chabla

 

 

John Chabla

 

 

 

 

 

 

 

 

 

 

 

/s/ Matthew Homan

 

 

Matthew Homan

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Homan

 

 

Michael Homan

 

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 


--------------------------------------------------------------------------------


EXHIBIT A

Name and Address

 

 

NJTC Venture Fund SBIC, L.P.
1001 Briggs Road, Suite 280
Mt. Laurel, NJ 08054
Facsimile: 856-273-6800
Attention: Robert Chefitz



Cargill, Incorporated
15407 McGinty Road West
Wayzata, MN 55391-2399
Facsimile: 952-742-2992
Attention: Senior Attorney—Cargill Ventures



Danisco Venture A/S (Dansico A/S)
langebrogade 1, PO Box 17
DK-1001 Copenhagen K
Facsimile: +45 32 66 21 59
Attention: Leif Kjargaard



E. I. du Pont de Nemours and Company
Chestnut Run Plaza 708
PO Box 80708
Wilmington, DE 19880-0708
Facsimile: 302-999-4083
Attention: Nancy Kim



Aperture Capital, LP

500 Park Avenue

Suite 510

New York, NY 10022

Facsimile:

Attention: Matthew S. Tierney

 

Stephen J.P. Baumgartner
Executive Director
Pendle Hill
338 Plush Mill Road
Wallingford, PA 19086-6023






--------------------------------------------------------------------------------


Name and Address

 

 

Duke University Specialty Venture Fund, Inc.

2200 West Main Street

Suite 1000

Durham, NC 27705

Facsimile:

Attention: Greg Hudgins

 

 

Neil S. and Meryl Hillsberg

[Intentionally omitted]

 

 

Prako Investments & Co.

72 Sullivan Drive

West Orange, NJ 07052-2263

Facsimile:

Attention: Ronnie Selbst

 

 

Raymond Salemme

[Intentionally omitted]

 

 

Richard Lufkin

[Intentionally omitted]

 

 

RK Ventures Group, LLC

Columbia Business SchoolUris Hall

3022 Broadway

New York, NY 10027

Facsimile:

Attention: Matthew Rhodes-Kropf

 

 

S.R. One, Limited

Four Tower Bridge

200 Barr Harbor Drive, Suite 250

W. Conshohocken, PA 19428-2977

Facsimile: 610-567-1039

Attention: Philip Smith

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT B

 

Name and Address

 

 

 

Robert Margolskee
[Intentionally omitted]

 

D. Scott Linthicum
[Intentionally omitted]

 

Givaudan Flavors Corporation
1199 Edison Drive
Cincinnati, Ohio 45216

 

Justin M. Margolskee, as custodian
    For Daniel P. Margolskee, Allison J. Margolskee
and Andrew J. Margolskee
[Intentionally omitted]

 

Nanda Beatini
[Intentionally omitted]

 

Lenore Snyder
[Intentionally omitted]

 

Richard McGregor
[Intentionally omitted]

 

Stephen Gravina
[Intentionally omitted]

 

Shawn M. Marcell
[Intentionally omitted]

 


--------------------------------------------------------------------------------


 

Name and Address

 

 

 

 

 

 

 

 

 

Harvey D. Homan
[Intentionally omitted]

 

 

 

Alan Lufkin
[Intentionally omitted]

 

 

 

Ralph Lufkin
[Intentionally omitted]

 

 

 

Graeme Lufkin
[Intentionally omitted]

 

 

 

Mount Sinai School of Medicine
One Gustav L. Levy Place
New York, NY 10029

 

 

 

Matthew Homan
[Address]

 

 

 

Michael Homan

 

[Address]

 

 


--------------------------------------------------------------------------------